



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dezainde, 2015 ONCA 474

DATE: 20150625

DOCKET: C59374

MacPherson, Simmons and LaForme JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Nicholas Dezainde

Appellant

Andrew Furgiuele, for the appellant

Kathleen Healey, for the respondent

Heard: June 23, 2015

On appeal from the conviction entered on April 23, 2014
    by Justice Joseph W. Quinn of the Superior Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

The appellant appeals from his conviction for
    possession of heroin for the purpose of trafficking.

[2]

The police received a tip from a
    confidential source that the appellant was trafficking in heroin from a
    particular vehicle with a particular licence plate number. Three police
    officers subsequently conducted surveillance of the appellant as he drove or
    rode in the vehicle described in the tip and made various stops and had various
    interactions over a period of two days.

[3]

In their evidence
[1]
,
    one or more of the police officers described observing the appellant as he
    engaged in what the relevant officer viewed as a hand-to-hand transaction at
    the address of a known heroin user; as other individuals entered the vehicle
    and then got out shortly after entering; and as the appellant approached the
    entrances of other residences and then soon walked away. At the end of the
    surveillance period, police arrested the appellant. A search incident to arrest
    revealed he was in possession of 7.3 grams of heroin in 10 individually wrapped
    pieces along with $1,215 in cash and a digital scale.

[4]

In reasons on a pre-trial
Charter
application, the trial judge was not satisfied that police had
    established that the appellant attended the residence of a known heroin user or
    that they observed a hand-to-hand transaction at that address. Nonetheless, in
    the trial judges view, the appellants attendance at the residence formed part
    of a pattern of conduct that removed the possibility of innocent coincidence. Accordingly,
    the trial judge found the police officers subjectively believed they had
    reasonable grounds to arrest the appellant without a warrant and those grounds
    were objectively reasonable. He therefore declined to exclude the evidence
    discovered on the search incident to arrest.

[5]

On appeal, the appellant argues that, in the
    light of his findings of fact concerning the police evidence, the trial judge
    erred in finding that the police had objectively reasonable grounds for arrest
    and further erred in failing to exclude the evidence discovered on the search
    incident to arrest under s. 24(2) of the
Charter
.

[6]

We do not accept these submissions. The trial
    judge acknowledged that the tip received by police was bare bones and that it
    required robust corroboration. He carefully catalogued the police observations
    of the appellant's movements and stops over the two-day period. The trial judge
    recognized that some of these observations could not reasonably be said to
    corroborate the information received from the tipster. After eliminating those
    observations from his list, he was left with a series of eight stops by the
    appellant during which either someone was seen briefly entering the vehicle in
    which the appellant was riding or driving (which was the subject of the tip),
    or the appellant was seen approaching a residence for a brief period.

[7]

The trial judge said, If the evidence on this application
    involved the tip and only one of the stops by the [appellant], reasonable
    grounds [for arrest] would not exist. Further, [i]f the evidence consisted of
    the tip and two of the stops, reasonable grounds still would not exist. He
    concluded, However, at some point (and I need not determine where) in the
    eight stops  any thought of innocent coincidence disappears. A pattern of
    conduct emerges. He therefore found the police had objectively reasonable
    grounds for arrest. We agree with this conclusion. Viewed in combination, the
    eight stops as described by the trial judge, together with the tip, gave rise
    to a credibly based probability that the appellant was engaging in drug
    trafficking.

[8]

In light of this conclusion, it is unnecessary
    that we deal with the appellants argument concerning s. 24(2) of the
Charter
.

[9]

The appeal is therefore dismissed.

J.C. MacPherson J.A.

Janet Simmons J.A.

H.S. LaForme J.A.







[1]

For the purposes of the pre-trial
Charter
motion, the parties relied on evidence given at the preliminary
    inquiry.


